Case 8:19-cv-02595-WFJ-SPF Document 33 Filed 02/23/21 Page 1 of 3 PageID 332




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

1ST TRANSPORT, LLC, d/b/a
TARA TRANS, a Florida Limited
Liability Company,
                                                   CASE No.: 8:19-cv-02595
         Plaintiff,

v.

ACCESS 2 CARE, LLC, d/b/a
AMERICAN MEDICAL RESPONSE, INC.,
a Missouri Limited Liability Company,

     Defendant.
______________________________________/

       JOINT MOTION FOR EXTENSION OF PRE-TRIAL DEADLINES

         The parties, 1st Transport, LLC d/b/a Tara Trans (“Plaintiff”) and Access 2

Care, LLC d/b/a American Medical Response, Inc. (“Defendant” and together with

Plaintiff, the “Parties”), by and through their undersigned counsel, jointly move this

Court for an extension of Pre-Trial Deadlines, and in support hereof, state as follows:

         1.        The Parties are requesting that the Court amend its Order dated January

11, 2021 [ECF No. 31] by extending the following Pre-Trial Deadlines: (i) discovery

cutoff deadline (presently Mach 5, 2021); and (ii) dispositive motion filing deadline

(presently March 26, 2021).

         2.        The Parties are requesting the following new Pre-Trial Deadlines:

              a. Discovery cutoff date: April 16, 2021
                                               1

DM_US 177348620-1.093004.0035
Case 8:19-cv-02595-WFJ-SPF Document 33 Filed 02/23/21 Page 2 of 3 PageID 333




              b. Dispositive motion filing deadline: April 30, 2021

         3.        The Parties’ Pre-Trial Statement is due by May 6, 2021, and the trial is

set for a period beginning in June 2021. See [ECF No. 31]. Accordingly, the

requested extensions of time should not interfere with the pre-trial conference, trial,

or any other previously-established deadlines.

         4.        The Parties have been diligently engaged in written and document

discovery, and have been working to resolve certain objections without court

intervention and to schedule depositions. Despite the Parties’ best efforts, it has

become clear that additional time is required to complete discovery.

                                MEMORANDUM OF LAW

         The granting of this motion lies wholly within the discretion of the Court.

                   CERTIFICATION OF GOOD FAITH CONFERRAL

         Pursuant to Local Rule 3.01(g), the Parties have conferred and agree to the

relief sought herein.

         WHEREFORE, Plaintiff and Defendant jointly request that this Court grant

their Joint Motion for Extension of Pre-Trial Deadlines and amend the Case

Management and Scheduling Order by extending the pre-trial deadlines as set forth

above.

Dated:             February 23, 2021



                                               2

DM_US 177348620-1.093004.0035
Case 8:19-cv-02595-WFJ-SPF Document 33 Filed 02/23/21 Page 3 of 3 PageID 334




THE USMAN LAW FIRM, P.A.                      MCDERMOTT WILL & EMERY LLP

/s/ Derek P. Usman                            /s/ Michael G. Austin
Derek P. Usman, Esq.                          Michael G. Austin, Esq.
(FBN: 120303)                                 (FBN: 457205)
20701 Bruce B Downs Blvd, Suite 207           Joseph Wasserkrug, Esq.
Tampa, FL 33647                               (FBN: 112274)
derek@usmanfirm.com                           333 SE 2nd Avenue, Suite 4500
Telephone: (813) 377-1197                     Miami, FL 33131
Facsimile: (312) 528-7684                     maustin@mwe.com
Attorney for Plaintiff                        jwasserkrug@mwe.com
                                              jkohlasch@mwe.com
                                              mblancoaleman@mwe.com
                                              Attorneys for Defendant




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 23, 2021, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will send

a notice of electronic filing on the following counsel of record:

Derek P. Usman, Esq.
20701 Bruce B Downs Blvd, Suite 207
Tampa, FL 33647
derek@usmanfirm.com
Telephone: (813) 377-1197
Facsimile: (312) 528-7684
Attorney for Plaintiff

                                              /s/ Michael G. Austin
                                              Michael G. Austin, Esq.




                                          3

DM_US 177348620-1.093004.0035
